[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
The plaintiff in the above entitled action filed a motion for summary judgment on his subrogation claim against the defendant Cumberland Mutual Fire Insurance Company.
This court concludes there is a genuine issue of material fact as to whether the acts of the insured Sean Garvey were Judicial District of intentional.
Both the facts and legal analysis employed in assessing the defendant's motion for summary judgment as to the defendant Cumberland's duty to defend and cover the insured Garvey are, hereby incorporated by reference. The questions of law: (1) whether the defendant's have a duty to cover and defend, Garvey, and thus (2) whether rights exists to which the plaintiff is subrogated rest upon this threshold question of fact.
For the foregoing reason the plaintiff's motion for summary judgment is denied.
Howard F. Zoarski Judge Trial Referee